
	
		I
		111th CONGRESS
		1st Session
		H. R. 3420
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2009
			Mr. Kennedy (for
			 himself, Mr. Jones,
			 Mr. Pierluisi,
			 Ms. Schakowsky,
			 Mr. Loebsack,
			 Mr. Bishop of New York,
			 Mr. Tonko, and
			 Mr. Grijalva) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To improve and enhance substance use disorder programs
		  for members of the Armed Forces, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Supporting Uniformed Personnel by
			 Providing Oversight and Relevant Treatment for Substance Use Disorders
			 Act or the SUPPORT for Substance Use Disorders
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)The Armed Forces
			 is comprised of more than 1,400,000 members in the regular components and more
			 than 1,080,000 members in the Reserves. More than 1,800,000 members of the
			 Armed Forces have been deployed in Operation Iraqi Freedom, Operation Enduring
			 Freedom, and the Global War on Terrorism since 2001.
			(2)Substance use
			 disorders are chronic diseases that can be prevented, treated, and managed
			 effectively. Failure to prevent or treat these conditions results in severe and
			 widespread consequences, including increased risk of suicide, exacerbation of
			 mental and physical health disorders, increased risk of domestic violence and
			 family discord, and increased risk of unemployment and homelessness.
			(3)According to the
			 2005 Department of Defense Survey of Health Related Behaviors Among Active Duty
			 Personnel, 24 percent of the members of the Armed Forces surveyed reported
			 symptoms of alcohol dependence and nearly 11 percent of the members surveyed
			 reported use of an illicit drug. Misuse of controlled prescription drugs,
			 particularly narcotic painkillers, is a significant and growing problem among
			 members of the Armed Forces as well.
			(4)Substance abuse disorders often co-occur
			 with other health problems. According to the 2007 Report of the Department of
			 Defense Task Force on Mental Health, 17 percent of soldiers from brigade combat
			 teams are at risk of developing clinically significant symptoms of
			 post-traumatic stress disorder, major depression, or anxiety after deployment,
			 and an even higher percentage of such soldiers, 28 percent, would experience
			 symptoms based upon broader screening criteria. The prevalence of
			 post-traumatic stress disorder within a year of combat deployment was estimated
			 to range from 10 to 25 percent.
			(5)According to the
			 2007 Report of the Department of Defense Task Force on Mental Health, symptoms
			 of disorders such as post-traumatic stress disorder often include complex
			 disinhibitory behaviors such as self-medicating with alcohol, other
			 medications, or illicit drugs in an attempt to return to
			 normalcy.
			(6)According to the
			 2007 Report of the Department of Defense Task Force on Mental Health, of the
			 686,306 veterans separated from active duty between 2002 and December 2006 who
			 were eligible for care from the Department of Veterans Affairs, 229,015 (or 33
			 percent) accessed care at a Department facility. Of those veterans who accessed
			 such care since 2002, 83,889 (or 37 percent) were diagnosed with or were
			 evaluated for a mental disorder, including post-traumatic stress disorder
			 (39,243 or 17 percent), nondependent abuse of drugs (33,099 or 14 percent), and
			 depressive disorder (27,023 or 12 percent).
			(7)According to the
			 2007 Report of the Department of Defense Task Force on Mental Health, 20
			 percent of married soldiers planned to separate or divorce.
			(8)According to the
			 2007 Report of the Department of Defense Task Force on Mental Health,
			 relationship problems are the top risk factor for suicide. Mental disorders,
			 alcohol and substance use disorders, and significant stress are other
			 significant risk factors for suicide. The National Violent Death Reporting
			 System of the Centers for Disease Control and Prevention determined that, of a
			 group of former or current military personnel who died by suicide in 2005, 17.2
			 percent had an alcohol problem and 7.7 percent had a problem with other
			 substances. The suicide prevention action network (SPAN) reports a 20 percent
			 increase in suicide among members of the Armed Forces on active duty, 89
			 suicides in 2007 with 32 deaths under investigation, and a rise of attempted
			 suicides by soldiers by 6 times higher than it was at the start of Operation
			 Iraqi Freedom.
			(9)While some commands
			 and facilities in the Armed Forces provide outstanding services for members of
			 the Armed Forces for substance use disorders, the prevention, diagnosis,
			 mitigation, treatment, and management of, and research on, substance use
			 disorders in members of the Armed Forces is inconsistent in availability,
			 structure, and success among the various Armed Forces.
			3.Comprehensive
			 plan on prevention, diagnosis, mitigation, treatment, and management of
			 substance use disorders in members of the Armed Forces
			(a)Review and
			 assessment of current capabilities
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall, in consultation with the
			 Secretaries of the military departments and the Secretary of Veterans Affairs,
			 conduct a comprehensive review of the programs and activities of the Department
			 of Defense for the prevention, diagnosis, mitigation, treatment, and management
			 of, and research on, substance use disorders in members of the Armed
			 Forces.
				(2)ElementsThe
			 review conducted under paragraph (1) shall include, at a minimum, an assessment
			 of each of the following:
					(A)The current state
			 and effectiveness of the programs of the Department of Defense and the military
			 departments relating to the prevention, diagnosis, mitigation, treatment, and
			 management of, and research on, substance use disorders in members of the Armed
			 Forces.
					(B)The adequacy of the
			 availability of and access to care for substance use disorders in military
			 medical treatment facilities and under the TRICARE program.
					(C)The adequacy of
			 oversight by the Department of programs relating to the prevention, diagnosis,
			 mitigation, treatment, and management of substance use disorders in members of
			 the Armed Forces.
					(D)The adequacy and
			 appropriateness of current credentials and other requirements for healthcare
			 professionals treating members of the Armed Forces with substance use
			 disorders, including an assessment of the advisability of adopting uniform
			 credentials and requirements for such treatment for healthcare professionals
			 who are members of organizations such as the Association for Addiction
			 Professionals (NAADAC), the American Society of Addiction Medicine (ASAM), the
			 American Psychiatric Association (APA), and the National Board for Certified
			 Counselors (NBCC).
					(E)The advisable
			 ratio of physician and non-physician care providers for substance use disorders
			 to members of the Armed Forces with such disorders.
					(F)The adequacy and
			 appropriateness of protocols for the diagnosis, treatment, and management of
			 substance use disorders in members of the Armed Forces.
					(G)The adequacy of the
			 availability of and access to care for substance use disorders for members of
			 the reserve components of the Armed Forces when compared with the availability
			 of and access to care for substance use disorders for members of the regular
			 components of the Armed Forces, including an identification of any obstacles
			 that are unique to the prevention, diagnosis, mitigation, treatment, and
			 management of substance use disorders in members of the reserve components of
			 the Armed Forces.
					(H)The adequacy of
			 the prevention, diagnosis, mitigation, treatment, and management of substance
			 use disorders and related distress in dependent family members of members of
			 the Armed Forces, whether such family members suffer from their own substance
			 use disorder or because of the substance use disorder of a member of the Armed
			 Forces.
					(I)Any gaps in the
			 current capabilities of the Department of Defense for the prevention,
			 diagnosis, mitigation, treatment, and management of, and research on, substance
			 use disorders in members of the Armed Forces.
					(3)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Defense shall submit to the congressional defense committees a report
			 setting forth the findings and recommendations of the Secretary as a result of
			 the review conducted under paragraph (1). The report shall—
					(A)set forth the
			 findings and recommendations of the Secretary regarding each element of the
			 review set forth in paragraph (2);
					(B)set forth relevant
			 statistics on the frequency of substance use disorders in members of the
			 regular components of the Armed Forces, members of the reserve component of the
			 Armed Forces, and dependents of such members (including spouses and children);
			 and
					(C)include such other
			 findings and recommendations on improvements to the current capabilities of the
			 Department of Defense for the prevention, diagnosis, mitigation, treatment, and
			 management of, and research on, substance use disorders in members of the Armed
			 Forces as the Secretary considers appropriate.
					(b)Plan for
			 improvement and enhancement of programs
				(1)Plan
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall, in consultation with the
			 Secretaries of the military departments and the Secretary of Veterans Affairs,
			 submit to the congressional defense committees a comprehensive plan for the
			 improvement and enhancement of the programs and activities of the Department of
			 Defense for the prevention, diagnosis, mitigation, treatment, and management
			 of, and research on, substance use disorders in members of the Armed Forces and
			 their dependent family members.
				(2)BasisThe
			 comprehensive plan required by paragraph (1) shall take into account the
			 following:
					(A)The results of the
			 review and assessment conducted under subsection (a).
					(B)Any preliminary
			 results of the study required by section 4.
					(C)Similar
			 initiatives of the Secretary of Veterans Affairs to expand and improve care for
			 substance use disorders among veterans, including the programs and activities
			 conducted under title I of the Veterans’ Mental Health and Other Care
			 Improvements Act of 2008 (Public Law 110–387; 112 Stat. 4112).
					(3)Comprehensive
			 statement of policyThe comprehensive plan required by paragraph
			 (1) shall include a comprehensive statement of the policy of the Department of
			 Defense regarding the prevention, diagnosis, mitigation, treatment, and
			 management of, and research on, substance use disorders in members of the Armed
			 Forces and their dependent family members.
				(4)Availability of
			 services and treatmentThe comprehensive plan required by
			 paragraph (1) shall include mechanisms to ensure the availability to members of
			 the Armed Forces and their dependent family members of services and treatment
			 for substance use disorders, including, but not limited to, services and
			 treatment as follows:
					(A)Screening for
			 substance use disorder in all settings, including primary care settings.
					(B)Short-term
			 motivational counseling services.
					(C)Marital and family
			 counseling.
					(D)Inpatient,
			 intensive outpatient, or other residential care services.
					(E)Private medical,
			 psychiatric, and professional counseling services.
					(F)Relapse prevention
			 services.
					(G)Ongoing aftercare
			 and outpatient counseling services.
					(H)Pharmacological
			 treatments aimed at treating substance use disorders, including treating
			 cravings for drugs and alcohol.
					(I)Detoxification and
			 stabilization services.
					(J)Coordination with
			 groups providing peer-to-peer counseling.
					(K)Such other
			 services as the Secretary considers appropriate.
					(5)Prevention and
			 reduction of disordersThe comprehensive plan required by
			 paragraph (1) shall include mechanisms to facilitate the prevention and
			 reduction of substance use disorders in members of the Armed Forces through
			 science-based initiatives, including education programs, for members of the
			 Armed Forces and their families.
				(6)Specific
			 instructionsThe comprehensive plan required by paragraph (1)
			 shall include each of the following:
					(A)Substances of
			 abuseInstructions on the prevention, diagnosis, mitigation,
			 treatment, and management of substance use disorders in members of the Armed
			 Forces, including the abuse of alcohol, illicit drugs, and nonmedical use and
			 abuse of prescription drugs (including addiction to prescription drugs that is
			 an unintended consequence of otherwise required and medically appropriate pain
			 treatment).
					(B)Healthcare
			 professionalsInstructions on—
						(i)appropriate
			 training of healthcare professionals in the prevention, screening, diagnosis,
			 mitigation, treatment, and management of substance use disorders in members of
			 the Armed Forces;
						(ii)appropriate
			 staffing levels for healthcare professionals at military medical treatment
			 facilities for the prevention, screening, diagnosis, mitigation, treatment, and
			 management of substance use disorders in members of the Armed Forces;
			 and
						(iii)such uniform
			 training and credentialing requirements for physician and non-physician
			 healthcare professionals in the prevention, screening, diagnosis, mitigation,
			 treatment, and management of substance use disorders in members of the Armed
			 Forces as the Secretary considers appropriate.
						(C)Services for
			 dependentsInstructions on the availability of services for
			 substance use disorders to military dependents (including services for
			 dependents suffering from their own substance use disorder and dependents
			 suffering because of the substance use disorder of a member of the Armed
			 Forces), including instructions on making such services available to such
			 dependents to the maximum extent practicable.
					(D)Prevention
			 materialsInstructions on the dissemination of materials
			 regarding substance abuse prevention, including, at a minimum, materials on the
			 following:
						(i)The
			 dangers of alcohol abuse.
						(ii)The risks of self-medication, and the
			 potential co-occurrence of drug use or abuse with illnesses such as
			 post-traumatic stress disorder.
						(iii)The risks
			 associated with abuse of prescription medications and the signs of inadvertent
			 addiction to prescription medications that may occur as a consequence of
			 otherwise prescribed treatment plans, as well as the need to properly secure
			 and dispose of such substances to safeguard such substances from third parties
			 such as children.
						(iv)The
			 risks of substance abuse faced by military dependents due to the stresses of
			 having a spouse or parent deployed, as well as other factors relating to
			 substance abuse that are unique to military families.
						(v)Strategies for
			 prevention of drug and alcohol abuse among children of military families, and
			 suggestions for military parents on how to intervene and find help for a child
			 with a substance use disorder.
						(E)Differentiation
			 of disciplinary action and treatmentInstructions on the
			 separation of disciplinary actions from prevention and treatment of substance
			 use disorders in members of the Armed Forces.
					(F)ConfidentialityInstructions
			 on confidentiality for members of the Armed Forces in seeking or receiving
			 services or treatment for substance use disorders.
					(G)Participation of
			 chain of commandInstructions on appropriate consultation,
			 reference to, and involvement of the chain of command of members of the Armed
			 Forces in matters relating to the diagnosis, treatment, and management of
			 substance use disorders in such members.
					(H)Consideration of
			 genderInstructions on gender specific requirements in the
			 prevention, diagnosis, mitigation, treatment, and management of substance use
			 disorders in members of the Armed Forces, including gender specific care and
			 treatment requirements.
					(I)Coordination
			 with other healthcare initiativesInstructions on the integration
			 of efforts on the prevention, diagnosis, mitigation, treatment, and management
			 of substance use disorders in members of the Armed Forces with efforts to
			 address co-occurring health care disorders (including post-traumatic stress
			 disorder and depression) and suicide prevention.
					(7)Other
			 elementsIn addition to the matters specified in paragraph (3),
			 the comprehensive plan required by paragraph (1) shall include the
			 following:
					(A)Lead
			 agentThe designation by the Assistant Secretary of Defense for
			 Health Affairs of a lead agent to coordinate implementation of the plan.
					(B)Milestones and
			 schedulesMilestones and schedules for the achievement of the
			 goals of the plan, including goals relating to the following:
						(i)Enhanced education
			 of members of the Armed Forces regarding substance use disorders.
						(ii)Enhanced and
			 improved identification and diagnosis of substance use disorders in members of
			 the Armed Forces.
						(iii)Enhanced and
			 improved access of members of the Armed Forces to services and treatment for
			 and management of substance use disorders.
						(iv)Appropriate
			 staffing of military medical treatment facilities and other facilities for the
			 treatment of substance use disorders in members of the Armed Forces.
						(C)Best
			 practicesThe incorporation of evidence-based best practices
			 utilized in current military and civilian approaches to the prevention,
			 diagnosis, mitigation, treatment, and management of substance use
			 disorders.
					(D)Available
			 researchThe incorporation of applicable results of available
			 studies, research, and academic reviews on the prevention, diagnosis,
			 mitigation, treatment, and management of substance use disorders.
					(8)Update in light
			 of independent studyUpon the completion of the study required by
			 section 4, the Secretary of Defense shall—
					(A)in consultation
			 with the Secretaries of the military departments and the Secretary of the
			 Department of Veterans Affairs, make such modifications and improvements to the
			 comprehensive plan required by paragraph (1) as the Secretary of Defense
			 considers appropriate in light of the findings and recommendations of the
			 study; and
					(B)submit to the
			 congressional defense committees a report setting forth the comprehensive plan
			 as modified and improved under subparagraph (A).
					4.Independent
			 report on substance use disorders in members of the Armed Forces
			(a)Study
			 requiredThe Secretary of Defense shall provide for a study on
			 substance use disorders in members of the Armed Forces to be conducted by the
			 Institute of Medicine of the National Academies of Sciences or such other
			 independent entity as the Secretary shall select for purposes of the
			 study.
			(b)ElementsThe
			 study required by subsection (a) shall include a review and assessment of the
			 following:
				(1)The current state
			 and effectiveness of the programs of the Department of Defense and the military
			 departments relating to the prevention, diagnosis, mitigation, treatment, and
			 management of, and research on, substance use disorders in members of the Armed
			 Forces.
				(2)The adequacy of
			 the availability of and access to care for substance use disorders in military
			 medical treatment facilities and under the TRICARE program.
				(3)The adequacy of
			 the oversight by the Department of Defense of programs related to the
			 prevention, diagnosis, mitigation, treatment, and management of substance use
			 disorders in members of the Armed Forces.
				(4)The adequacy and
			 appropriateness of current credentials and other requirements for physician and
			 non-physician healthcare professionals treating members of the Armed Forces
			 with substance use disorders.
				(5)The advisable
			 ratio of physician and non-physician care providers for substance use disorders
			 to members of the Armed Forces with such disorders.
				(6)The adequacy and
			 appropriateness of protocols for the diagnosis, treatment, and management of
			 substance use disorders in members of the Armed Forces.
				(7)The adequacy of the
			 availability of and access to care for substance use disorders for members of
			 the reserve components of the Armed Forces when compared with the availability
			 of and access to care for substance use disorders for members of the regular
			 components of the Armed Forces.
				(8)The adequacy of
			 the prevention, diagnosis, mitigation, treatment, and management of substance
			 use disorders in dependent family members of members of the Armed Forces,
			 whether such family members suffer from their own substance use disorder or
			 because of the substance use disorder of a member of the Armed Forces.
				(9)The need for and
			 appropriate provision of confidentiality for members of the Armed Forces who
			 seek services or treatment for a substance use disorder.
				(10)Such other
			 matters as the Secretary considers appropriate for purposes of the
			 study.
				(c)ReportNot
			 later than one year after the date of the enactment of this Act, the entity
			 conducting the study required by subsection (a) shall submit to the Secretary
			 of Defense and the congressional defense committees a report on the results of
			 the study. The report shall set forth the findings and recommendations of the
			 entity as a result of the study.
			5.Center of
			 Excellence in the Prevention, Diagnosis, Mitigation, Treatment, and Management
			 of Substance Use Disorders
			(a)In
			 generalThe Secretary of Defense shall establish within the
			 Department of Defense a Center of Excellence in the Prevention, Diagnosis,
			 Mitigation, Treatment, and Management of Substance Use Disorders.
			(b)PartnershipsThe
			 Secretary of Defense shall ensure that the Center collaborates to the maximum
			 extent practicable with the Department of Veterans Affairs, institutions of
			 higher education, and other appropriate public and private entities (including
			 international entities) to carry out the responsibilities specified in
			 subsection (c).
			(c)ResponsibilitiesThe
			 Center shall have responsibilities as follows:
				(1)To implement the
			 comprehensive plan of the Department of Defense for the prevention, diagnosis,
			 mitigation, treatment, and management of substance use disorders under section
			 3, including the performance of research on gender and ethnic group-specific
			 health needs related to substance use disorders.
				(2)To provide for the
			 development, testing, and dissemination within the Department of evidence-based
			 best practices for the prevention, diagnosis, mitigation, treatment, and
			 management of substance use disorders.
				(3)To provide
			 guidance for healthcare professionals and support service staff of the health
			 system of the Department in providing quality health care for members of the
			 Armed Forces with substance use disorders, and their dependents, when possible,
			 who are suffering from the effects of substance use disorders.
				(4)To
			 provide guidance for healthcare professionals and support service staff to make
			 members of the Armed Forces receiving prescription pain medications aware of
			 the potential for abuse of or addiction to such substances, and to provide such
			 members education on ways of properly securing such substances and disposing of
			 such substances when no longer needed.
				(5)To recommend
			 uniform credentials and other requirements for healthcare professionals and
			 support service staff who provide care and support for members of the Armed
			 Forces and their dependents who suffer from substance use disorders.
				(6)To establish,
			 implement, and oversee a uniform and comprehensive program to train physician
			 and non-physician healthcare professionals and support staff in the Department
			 in the screening, intervention, treatment, and management of substance use
			 disorders.
				(7)To
			 coordinate research, data collection, and data dissemination on the prevention,
			 diagnosis, mitigation, treatment, and management of substance use disorders,
			 and to maintain a database of information for that purpose.
				(8)To facilitate
			 advancements in the study of the short-term and long-term physical and
			 psychological effects of substance use disorders.
				(9)To
			 disseminate evidence-based best practices within the military medical treatment
			 facilities for training healthcare professionals and support staff with respect
			 to substance use disorders.
				(10)To conduct basic
			 science and translational research on substance use disorders in members of the
			 Armed Forces for the purposes of understanding the etiology of substance use
			 disorders and developing preventive interventions and new treatments.
				(11)To develop
			 programs and outreach strategies for families of members of the Armed Forces
			 with substance use disorders to address and to mitigate the impact of substance
			 use disorders on such family members and to support the recovery of such
			 members from substance use disorders.
				(12)To conduct
			 research on the health needs of families of members of the Armed Forces with
			 substance use disorders and develop protocols to address any needs identified
			 through such research.
				(13)To disseminate
			 information to families of members of the Armed Forces regarding ways to help
			 prevent alcohol and drug abuse among their children, as well as educational
			 materials to address how situations unique to military families, such as having
			 a parent deployed, can increase stress levels and put a child at increased risk
			 of abusing drugs or alcohol.
				(14)To develop and
			 oversee a long-term plan to increase the number of healthcare professionals and
			 support personnel within the Department in order to facilitate the meeting by
			 the Department of the needs of members of the Armed Forces with substance use
			 disorders while they remain on active duty and until their transition to care
			 and treatment from the Department of Veterans Affairs.
				(15)To develop and
			 deploy an education and awareness training initiative designed to reduce the
			 negative stigma associated with substance use disorders and treatment.
				(16)Such other
			 responsibilities as the Secretary shall specify.
				6.Congressional
			 defense committees definedIn
			 this Act, the term congressional defense committees means—
			(1)the Committee on
			 Armed Services and the Committee on Appropriations of the Senate; and
			(2)the Committee on
			 Armed Services and the Committee on Appropriations of the House of
			 Representatives.
			
